In the

      United States Court of Appeals
                    For the Seventh Circuit
                         ____________________ 
No. 11‐3158 
NATIONAL CASUALTY COMPANY, et al., 
                                                       Plaintiffs‐Appellees, 

                                      v. 

WHITE MOUNTAINS REINSURANCE COMPANY OF AMERICA, now 
known as SIRIUS AMERICA INSURANCE COMPANY, 
                                    Defendant‐Appellant. 
                         ____________________ 

          Appeal from the United States District Court for the 
                        Central District of Illinois. 
         No. 2:09‐cv‐02278‐HAB‐DGB — Harold A. Baker, Judge. 
                         ____________________ 

    ARGUED NOVEMBER 27, 2012 — DECIDED OCTOBER 30, 2013 
                 ____________________ 

    Before FLAUM and TINDER, Circuit Judges, and THARP, Dis‐
trict Judge.* 
      TINDER,  Circuit  Judge.  The  wrongful  convictions  of  Gor‐
don Randy Steidl and Herbert Whitlock are a sad chapter in 
the  history  of  Edgar  County,  Illinois.  Steidl  and  Whitlock 
                                                 
* Of the Northern District of Illinois, sitting by designation. 
2                                                        No. 11‐3158 

were convicted in 1987 of murdering a local married couple, 
and their convictions were largely based on the testimony of 
two  supposed  eyewitnesses  who  connected  the  two  men  to 
the  crimes.  Only  long  after  Steidl’s  and  Whitlock’s  convic‐
tions did a subsequent investigation reveal that much of the 
key  testimony  had  been  perjured,  and  furthermore,  a  great 
deal  of  exculpatory  evidence  had  been  withheld  from  the 
two men’s defenses. Eventually, these revelations led to the 
release  of  the  two  men  as  well  as  dismissal  of  all  charges 
against  them.  By  then,  Steidl  had  spent  almost  seventeen 
years in an Illinois prison; Whitlock had spent close to twen‐
ty‐one. 
     This unfortunate tale of Steidl’s and Whitlock’s wrongful 
imprisonment  has  provided  the  backdrop  for  much  litiga‐
tion  in  the  years  following  their  release  from  prison.  Steidl 
was  the  first  to  file  a  lawsuit  on  May  27,  2005—
approximately  one  year  after  his  release  from  prison—
against  the  City  of  Paris,  Illinois,  the  city  in  Edgar  County 
where the murders occurred; Edgar County, Illinois; several 
Illinois  State  Police  officers;  two  Paris  police  officials;  and 
Michael McFatridge, the former Edgar County State’s Attor‐
ney  who  had  been  responsible  for  prosecuting  him,  and 
whom  Steidl  alleged  had  been  the  mastermind  behind  the 
plot  to  frame  him  for  murder.  Against  these  defendants, 
Steidl  alleged  false  imprisonment,  due  process,  malicious 
prosecution, intentional infliction of  emotional distress, and 
conspiracy claims under state and federal law. Whitlock fol‐
lowed  Steidl’s  lead  and  filed  a  similar  lawsuit  upon  his  re‐
lease  from  prison  three  years  later.  By  March  2013,  both 
Steidl  and  Whitlock  had  settled  their  lawsuits  with  all  de‐
fendants. 
No. 11‐3158                                                          3 

    Although  Steidl’s  and  Whitlock’s  lawsuits  have  entirely 
settled,  the  involved  parties  have  not  yet  been  able  to  put 
this  matter  fully  behind  them.  Steidl’s  and  Whitlock’s  suits 
proved  to  be  only  the  tip  of  the  litigation  iceberg.  Because 
the  defendants  in  the  two  lawsuits  were  all  public  officials 
and  public  entities,  disputes  soon  arose  over  who  bore  the 
responsibility  for  paying  the  defense  costs.  The  disputes 
have  been  particularly  heated  with  regard  to  the  costs  in‐
curred  by  two  defendants,  Michael  McFatridge  and  Edgar 
County. Indeed, three different cases have been litigated re‐
garding who is responsible for paying McFatridge’s and Ed‐
gar County’s defense costs. This case is the last one remain‐
ing of the three. 
   The  first  of  the  three  spinoff  defense‐cost  cases  was 
brought in 2007 by National Casualty Company (hereinafter 
“National Casualty”), the plaintiff in the present case, in fed‐
eral  district  court.  In  that  case,  National  Casualty  Co.  v. 
McFatridge,  604  F.3d  335,  337  (7th  Cir.  2010)  (hereinafter 
“McFatridge  I”),  National  Casualty  sought  a  declaratory 
judgment that it was not liable for the defense costs of either 
McFatridge or Edgar County under a 1989 insurance policy 
that its predecessor had issued to “County of Edgar S.D.” Id. 
Although  National  Casualty  contested  its  liability  for 
McFatridge’s  and  Edgar  County’s  defense  costs,  National 
Casualty  nonetheless  agreed  to  pay  for  the  defense  costs  of 
both  McFatridge  and  Edgar  County  under  a  reservation  of 
rights  until  the  coverage  issue  was  resolved.  In  2010,  after 
reading  the  language  of  the  National  Casualty  policy  in 
question,  our  court  agreed  with  National  Casualty  that  nei‐
ther McFatridge nor Edgar County were covered by the 1989 
policy,  and  as  a  result,  we  held  that  National  Casualty  had 
4                                                      No. 11‐3158 

“no duty to defend or indemnify McFatridge or Edgar Coun‐
ty.” Id. at 345. 
     The  second  of  the  three  spinoff  defense‐cost  cases  was 
brought by McFatridge himself in Illinois state court in 2010. 
There,  McFatridge  asked  the  court  to  order  the  Illinois  At‐
torney  General  “to  approve  all  of  McFatridge’s  reasonable 
litigation expenses and attorney fees in defense of the Steidl 
and Whitlock suits as they are incurred by him.” McFatridge 
v. Madigan, 989 N.E.2d 165, 168–69 (Ill. 2013). In May of this 
year,  the  Illinois  Supreme  Court  affirmed  the  state  trial 
court’s  dismissal  of  McFatridge’s  case,  finding  that 
McFatridge  had  failed  to  show  “a  clear  duty  on  the  part  of 
the  Attorney  General  to  approve  payment  by  the  state  of 
[his] defense expenses.” Id. at 173.  
     The third of the three spinoff defense‐cost cases—and the 
case at hand—was filed by National Casualty in 2009. In its 
complaint, National Casualty asked the federal court for an‐
other  declaratory  judgment.  But  instead  of  asking  the  court 
to  find  National  Casualty  not  liable  for  McFatridge’s  and 
Edgar  County’s  defense  costs,  National  Casualty  asked  the 
court to find another insurer liable for these costs. Specifical‐
ly,  National  Casualty  asked  the  court  to  find  that  White 
Mountains  Reinsurance  Company  (hereinafter  “White 
Mountains”)  had  “a  duty  to  defend  Edgar  County  and 
McFatridge”  under  a  policy  issued  by  its  predecessor  to 
“Edgar  County  Sheriff’s  Department  &  Edgar  County”  in 
1986.  In  addition  to  seeking  a  court  order  for  White  Moun‐
tains  to  “assume  the  defense  of  Edgar  County  and 
McFatridge  …  and  assume  all  costs  of  defense,”  National 
Casualty  further  sought  a  court  order  for  White  Mountains 
to reimburse National Casualty for its defense expenditures 
No. 11‐3158                                                          5 

on  Edgar  County  and  McFatridge  prior  to  the  resolution  of 
McFatridge I. Appealing to equity, National Casualty pointed 
out  in  its  complaint  that  it  had  heretofore  paid  the  defense 
costs for Edgar County and McFatridge under a reservation 
of  rights.  But  once  a  district  court  had  declared  National 
Casualty  not  liable  for  these  defense  costs,  and  particularly 
once our court affirmed the district court in the McFatridge I 
decision, National Casualty believed it was entitled to reim‐
bursement by the entity actually liable for McFatridge’s and 
Edgar  County’s  defense  costs.  White  Mountains,  according 
to National Casualty, was the insurer actually liable. 
    This  third  spinoff  case  is  perhaps  the  most  procedurally 
complicated  one.  Unfortunately,  the  procedural  complica‐
tions have only continued to multiply throughout the case’s 
pendency.  National  Casualty  principally  sought  relief  from 
White Mountains, but it also sued McFatridge, Edgar Coun‐
ty,  Steidl,  and  Whitlock  since  it  had  expended  funds  on 
McFatridge’s  and  Edgar  County’s  behalf  in  the  Steidl  and 
Whitlock  lawsuits  despite  the  fact  that  National  Casualty 
had  no  duty  to  defend  either  party.  White  Mountains,  in 
turn,  filed  a  cross‐claim  against  McFatridge  and  Edgar 
County, asking the court to declare that it had no duty to de‐
fend them under the 1986 policy. White Mountains also filed 
a counterclaim against National Casualty, asking the court to 
declare  that  it  had  no  duty  to  reimburse  National  Casualty 
for its prior expenditures on McFatridge’s and Edgar Coun‐
ty’s defense costs. 
  Several months into the litigation, McFatridge and Edgar 
County filed a motion for summary judgment against White 
Mountains, asking the court to find that, as a matter of law, 
“White  Mountains  ha[d]  a  duty  to  defend  Mr.  McFatridge 
6                                                     No. 11‐3158 

and the County in the lawsuits filed by plaintiffs Steidl and 
Whitlock.”  White  Mountains  responded  a  month  later  by 
filing  a  cross‐motion  for  summary  judgment  against 
McFatridge, Edgar County, and National Casualty, asserting 
that White Mountains had no duty to pay McFatridge’s and 
Edgar County’s defense costs, and thus no duty to reimburse 
National Casualty. Not  to be  left behind,  National Casualty 
filed  its  own  cross‐motion  for  summary  judgment  the  fol‐
lowing  month,  arguing  that  White  Mountains  owed  a  legal 
duty  to  defend  McFatridge  and  Edgar  County,  and  as  a  re‐
sult,  “must  immediately  assume  paying  all  costs  of  [their] 
defense”  and  “must  reimburse  [National  Casualty]  for  all 
defense costs.” 
     Confronted  with  six  parties  and  three  cross‐motions  for 
summary  judgment,  the  district  judge,  in  his  own  words, 
faced a “thicket of filings.” After sorting through the thicket, 
however,  the  judge  realized  that  the  motions  all  asked  him 
to  address  the  same  legal  issues:  whether  White  Mountains 
had  a  duty  to  defend McFatridge  and/or  Edgar  County  un‐
der the 1986 policy, and if so, whether White Mountains had 
a  duty  to  reimburse  National  Casualty  for  its  previous  ex‐
penditures  on  McFatridge’s  and/or  Edgar  County’s  defense 
costs.  On  August  31,  2011,  the  district  judge  decided  both 
legal issues against White Mountains. In granting summary 
judgment for McFatridge, Edgar County, and National Cas‐
ualty, the district court reached the following conclusions: 
       1. White Mountains owes a duty to defend 
          McFatridge and Edgar County in the Steidl 
          and Whitlock lawsuits, 
       2. That this duty to defend exists under White 
          Mountains’ 1986 Policy (83LE006626); 
No. 11‐3158                                                           7 

       3. That White Mountains must immediately 
          begin paying all costs of defense in the 
          Steidl and Whitlock lawsuits, and  
       4. That White Mountains must reimburse Na‐
          tional Casualty for all defense fees and 
          costs expended since White Mountains was 
          on notice of the underlying claims. 
   As  such,  the  district  court  entered  judgment  in  favor  of 
McFatridge,  Edgar  County,  and  National  Casualty  and 
against  White  Mountains.  Shortly  thereafter,  the  district 
court determined that no further proceedings were warrant‐
ed  with  respect  to  defendants  Steidl  and  Whitlock,  dis‐
missed  the  two  men  from  the  action,  and  terminated  the 
case. White Mountains, in turn, filed a timely appeal. 
     During  the  two  years  that  have  passed  since  White 
Mountains filed its appeal with our court, the case has only 
become  more  complicated.  The  appeal  began  in  a  normal 
fashion:  White  Mountains  filed  its  first  brief  with  our  court 
in July 2012, and by early August, McFatridge, Edgar Coun‐
ty, and National Casualty had all filed their response briefs. 
But  on  August  14,  2012,  White  Mountains  filed  an  unex‐
pected motion with our court. Styled as a motion for an ex‐
tension of time to file a reply brief, White Mountains notified 
us  that  it  had  entered  into  an  agreement  with  defendant‐
appellee McFatridge, “which settled all issues on appeal be‐
tween the parties.” Although we granted White Mountains’ 
motion  the  same  day,  White  Mountains  filed  a  second  mo‐
tion with our court ten days later, requesting “to voluntarily 
withdraw its appeal as to Michael McFatridge” pursuant to 
Fed.  R.  App.  P.  42(b).  Because  White  Mountains  reaffirmed 
in  this  motion  that  it  had  resolved  all  issues  between  itself 
8                                                       No. 11‐3158 

and McFatridge, we again granted White Mountains’ motion 
the same day and dismissed McFatridge from the appeal.  
    After  McFatridge’s  dismissal  in August  2012,  the  appeal 
proceeded in a routine manner for the next several months. 
The  parties  concluded  their  briefing  in  September,  and  we 
heard  oral  argument  on  November  27,  2012,  with  White 
Mountains as the appellant and Edgar County and National 
Casualty as the only two remaining appellees. Then in April 
of  this  year,  we  received  another  unexpected  filing.  This 
time, White Mountains filed a joint motion with defendant‐
appellee  Edgar  County  to  voluntarily  dismiss  the  appeal 
with  respect  to  Edgar  County  because  “the  claims  between 
these parties ha[d] been resolved by settlement.” We granted 
their motion on April 8, 2013. 
    Without a doubt, White Mountains’ voluntary dismissals 
had  significantly  diminished  the  number  of  appellees.  Yet 
we soon began to wonder whether White Mountains’ volun‐
tary  dismissals  had  also  significantly  diminished  the  case 
before our court. With just one of the three initial appellees 
remaining,  it  appeared  that  just  one  of  the  four  original  is‐
sues  remained  for  our  court  to  decide  on  appeal—whether 
White  Mountains  must  reimburse  National  Casualty  for  its 
expenditures  on  McFatridge’s  and  Edgar  County’s  defense. 
At first glance, the first three conclusions of the district court 
appeared  to  no  longer  be  in  dispute.  White  Mountains  had 
voluntarily chosen to dismiss McFatridge and Edgar County 
from  this  appeal;  any  controversy  regarding  White  Moun‐
tains’  liability  for  their  defense  costs  now  appeared  to  be 
moot. National Casualty had already raised similar concerns 
with our court on October 4, 2012, shortly after White Moun‐
tains voluntarily dismissed McFatridge from this appeal. As 
No. 11‐3158                                                         9 

such,  we  ordered  the  parties  to  submit  supplemental  brief‐
ing addressing these concerns.  
   After  evaluating  the  parties’  supplemental  briefs,  we 
conclude  that  our  jurisdiction  to  review  the  first  three  con‐
clusions in the summary judgment order remains intact. The 
law of the case doctrine binds a tribunal to its prior decisions 
regarding  the  case,  as  well  as  a  higher  tribunal’s  decisions 
about  the  matter,  but  it  can  never  serve  to  bar  a  higher 
court’s  review  of  a  lower  court’s  decision.  Accordingly,  we 
proceed to review all four of the district court’s holdings on 
the merits.  
    In  so  reviewing,  we  conclude  that  White  Mountains 
owed a duty to defend McFatridge and Edgar Country in the 
Steidl  and  Whitlock  lawsuits, and that  this  duty  arose from 
White  Mountain’s  1986  policy.  Therefore,  we  affirm  the 
judgment of the district court. 
                                I 
    White Mountains has privately resolved all controversies 
over  the  first  three  holdings  of  the  district  court  with 
McFatridge and Edgar County through settlement. The exact 
terms of the two settlement agreements remain undisclosed, 
so we have no idea how the parties actually resolved the ex‐
tent  of  White  Mountains’  duty  to  defend  McFatridge  and 
Edgar County. National Casualty argues that under the doc‐
trine  of  law  of  the  case,  we  may  not  review  the  district 
court’s  judgment  for  McFatridge.  It  asserts  that  because 
White  Mountains  voluntarily  dismissed  its  appeal  against 
McFatridge and Edgar County, the part of the district court’s 
judgment  as  to  these  two  parties  must  stand  as  we  adjudi‐
cate  the  dispute  between  White  Mountains  and  National 
10                                                        No. 11‐3158 

Casualty,  lest  the  district  court  be  required  to  enter  a  judg‐
ment that is “impermissibly inconsistent” on remand.  
    But that is incorrect. While the doctrine of the law of the 
case “creates a presumption against a court’s reexamining its 
own rulings in the course of a litigation … [i]t has no applica‐
tion  to  the  review  of  rulings  by  a  higher  court.”  Marseilles 
Hydro  Power  LLC  v.  Marseilles  Land  &  Water  Co.,  481  F.3d 
1002, 1004 (7th Cir. 2007) (holding that a district court judg‐
ment regarding a party that settled out of the case could not 
prejudice  the  remaining  parties  in  the  litigation  on  appeal). 
Indeed, we have repeatedly held that “[t]he doctrine of law 
of the case never blocks a higher court from examining a de‐
cision of an inferior tribunal.” Belbachir v. County of McHenry, 
726 F.3d 975, 978 (7th Cir. 2013) (quoting Payne v. Churchich, 
161  F.3d  1030,  1038  n.9  (7th  Cir.  1998))  (internal  quotation 
marks omitted). Furthermore, a party’s decision “to abandon 
[an  opposing  party]  on  appeal,  when  other  [opposing  par‐
ties] remain in the case, is not an acknowledgement that” the 
judgment  as  to  the  dropped  opposing  party  “was  sound, 
and is therefore not a basis on which the remaining [oppos‐
ing parties] can plead waiver or forfeiture.” Id.  
     National  Casualty  further  argues  that  Supreme  Court 
precedent requires us to bind White Mountains to the terms 
of  the  district  court’s  ruling,  since  White  Mountains’  settle‐
ment  could  have  been—but  was  not—conditioned  on  vaca‐
tur  of  the  district  court’s  holdings  as  to  Edgar  County  and 
McFatridge.  However,  the  nature  of  the  case  appealed  here 
is  clearly  different  from  the  posture  of  the  case  National 
Casualty  relies  on:  U.S.  Bancorp  Mortgage  Co.  v.  Bonner  Mall 
Partnership,  513  U.S.  18,  19–20  (1994).  There,  a  creditor  had 
settled  its  entire  claim  against  a  debtor  after  the  Supreme 
No. 11‐3158                                                          11 

Court  had  granted  the  creditor’s  petition  for  certiorari  but 
before  oral  argument  was  heard  in  the  Court.  Even  though 
the merits of the case were mooted by the settlement agree‐
ment, the creditor realized after settlement that the judgment 
of the Ninth Circuit still stood and could have a deleterious 
effect on the creditor’s subsequent claims. The Court refused 
to vacate the claims, holding that “[w]here mootness results 
from settlement, … the losing party has voluntarily forfeited 
his legal remedy by the ordinary processes of appeal or cer‐
tiorari, thereby surrendering his claim to the equitable rem‐
edy of vacatur. The judgment is not unreviewable, but simp‐
ly  unreviewed  by  his  own  choice.”  Id.  at  25  (citations  omit‐
ted).  Bonner  Mall  stands  for  the  principle  that  suitors  enter‐
ing complete settlement should forge thoughtful settlements 
before  relinquishing  legal  remedy  by  appeal  or  certiorari; 
but  it  does  not  stand  for  the  principle  that  a  partial  settle‐
ment among several, but not all, parties should tie the hands 
of the reviewing court. Indeed, such a principle would lead 
to the absurd result where White Mountains would be una‐
ble to request appellate review of the substantive underpin‐
nings of its case against National Casualty. Unlike the credi‐
tor in Bonner Mall, White Mountains did not draft its settle‐
ment agreements poorly in not requesting that the judgment 
of the lower court be vacated. It did so in order that this live 
appeal could still move forward.  
    Furthermore, we agree with the public policy considera‐
tions  raised  by  White  Mountains.  We  want  to  encourage 
“the  strong  public  policy  and  substantial  public  investment 
supporting  the  settlement  process  on  appeal.”  And  indeed, 
our circuit has held that “[t]he law generally favors and en‐
courages  settlements.”  Metro.  Hous.  Dev.  Corp.  v.  Vill.  of  Ar‐
lington Heights, 616 F.2d 1006, 1013 (7th Cir. 1980).  
12                                                         No. 11‐3158 

   In  reviewing White  Mountains’  appeal, we  have—as  we 
must—the  latitude  and  responsibility  to  review  the  district 
court’s decisions thoroughly. We thus proceed to the merits. 
                                      II 
    We first consider whether White Mountains owes a duty 
to  defend  McFatridge  and  Edgar  County,  and  whether  this 
duty originates from the 1986 policy. The construction of an 
insurance policy is a  question of law, so we review the dis‐
trict  court’s  finding  de  novo.  Premcor  USA,  Inc.  v.  Am.  Home 
Assurance  Co.,  400  F.3d  523,  526–27  (7th  Cir.  2005).  To  con‐
strue insurance policies, Illinois courts “take into account the 
type  of  insurance  purchased,  the  nature  of  the  risks  in‐
volved, and the  overall purpose of the contract.” Am. States 
Ins.  Co.  v.  Koloms,  687  N.E.2d  72,  75  (Ill.  1997).  The  Illinois 
Supreme Court has held: 
             Our  primary  objective  in  construing  the 
        language of a policy is to ascertain and give ef‐
        fect to the intentions of the parties as expressed 
        in  their  agreement.  If  the  terms  of  the  policy 
        are  clear  and  unambiguous,  they  must be giv‐
        en their plain and ordinary meaning, but if the 
        terms  are  susceptible  to  more  than  one  mean‐
        ing, they are considered ambiguous and will be 
        construed  strictly  against  the  insurer  who 
        drafted the policy. Courts will not strain to find 
        ambiguity  in  an  insurance  policy  where  none 
        exists.  
   McKinney  v.  Allstate  Ins.  Co.,  722  N.E.2d  1125,  1127  (Ill. 
1999) (internal citations omitted).  
No. 11‐3158                                                         13 

     And it is also a generally accepted canon of construction 
that “[w]here an inconsistency arises between a clause that is 
general and one that is more specific, the latter prevails.” Al‐
berto‐Culver  Co.  v.  Aon  Corp.,  812  N.E.2d  369,  380  (Ill.  App. 
Ct. 2004). However, for insurance policies, at least some Illi‐
nois  courts  have  adopted  the  canon  that  “[i]f  two  or  more 
clauses  within  a  policy  conflict  or  are  inconsistent,  then  the 
clause  affording  greater  coverage  will  govern.”  Abram  v. 
United Servs. Auto. Ass’n, 916 N.E.2d 1175, 1179 (Ill. App. Ct. 
2009).  This  canon  is  consistent  with  the  tendency  of  Illinois 
to  treat  “provisions  that  limit  or  exclude  coverage”  with 
some skepticism and interpret contracts “liberally in favor of 
the  insured  and  against  the  insurer.”  Koloms,  687  N.E.2d  at 
75. 
   Against  this  backdrop,  we  are  asked  to  interpret  the 
White  Mountains  policy  language  to  determine  if  it  would 
cover Edgar County. The 1986 policy provides the following 
terms: 
          The 1986 Policy Declaration Page, Item 1, 
           states that the “Named Insured and Ad‐
           dress” is “Edgar County Sheriff’s Depart‐
           ment & Edgar County, 228 North Central 
           Avenue, Paris, Illinois 61955.” The address 
           is for the Sheriff’s department. 
          The “Additional Named Insured” space is 
           blank. 
          The policy, on its first page, states that 
           “[White Mountains] will pay on behalf of 
           the Insured all sums which the Insured 
           shall become legally obligated to pay as civ‐
14                                                     No. 11‐3158 

          il damages because of wrongful acts arising 
          out of Law Enforcement activities”. 
    Additionally,  the  policy  provides  the  following 
relevant definitions: 
           NAMED  INSURED  Means  the  law  en‐
       forcement agency  named  in  Item  1  of  the  dec‐
       larations. 
            INSURED  Means  (A)  Named  Insured  and 
       all paid full or part time employees; (B) unpaid 
       volunteers  or  reserves  while  performing  law 
       enforcement  functions  for  the  Named  Insured 
       at  the  Insured’s  request;  (C)  the  political  sub‐
       division  in  which  the  Named  Insured  is  locat‐
       ed,  should  such  subdivision  be  named  in  any 
       action  or  suit  against  the  Named  Insured  or 
       any employee for any act, error or omission for 
       which this policy affords protection, and elect‐
       ed or appointed officials or other personnel or 
       units  of  the  political  subdivision  of  which  the 
       Named  Insured  is  a  unit  thereof,  with  respect 
       to their responsibilities to law enforcement.  
           OCCURRENCE Means an accident, includ‐
       ing continuous or repeated exposure  to  condi‐
       tions,  which  results  in  bodily  injury,  personal 
       injury,  or  property  damage  neither  expected 
       nor  intended  from  the  standpoint  of  any  In‐
       sured. 
           WRONGFUL ACT Means only or all of the 
       following:  Actual  or  alleged  error,  misstate‐
       ment  or  misleading  statement,  omission,  ne‐
No. 11‐3158                                                           15 

        glect or breach of duty by the Insured individ‐
        ual or collectively, while acting or failing to act 
        within the  scope  of  his  employment  or  official 
        duties pertaining to the law enforcement func‐
        tions of the Insured. 
   We are asked to decide if Edgar County and McFatridge 
are covered by a contract with this language. We believe the 
answer to both questions is yes. National Casualty ekes out a 
narrow victory here, in large part due to the Illinois canon of 
construction that favors the insured in cases of ambiguity.  
        (a) Edgar County 
    While  we  reach  the  same  outcome  as  the  district  court 
and conclude that Edgar County is covered by the 1986 poli‐
cy,  we  disagree  with  the  district  court’s  reading  of  the 
“Named  Insured”  section  of  the  declaration  and  the  defini‐
tion of the term. As National Casualty notes, Edgar County 
is named in the “Named Insured” section of the policy dec‐
laration. The definition section states that “Named Insured” 
refers  to  “the  law  enforcement  agency  named  in  Item  1  of 
the  declarations.”  The  district  court  concluded  that  Edgar 
County cannot be a law enforcement agency, and relied on a 
general canon of construction that “[w]here an inconsistency 
arises between a clause that is general and one that is more 
specific, the latter prevails.” Alberto‐Culver Co., 812 N.E.2d at 
380.  However,  there  is  a  more  specific  canon  of  interpreta‐
tion  to  be  applied  here:  Illinois  law  states  that  “[i]f  two  or 
more clauses within [an insurance] policy conflict or are in‐
consistent,  then  the  clause  affording  greater  coverage  will 
govern.”  Abram,  916  N.E.2d  at  1179.  This  canon  comports 
with the general policy Illinois follows in interpreting insur‐
ance contracts “liberally in favor of the insured and against 
16                                                        No. 11‐3158 

the insurer.” Am. States  Ins.  Co., 687 N.E.2d at  75. Applying 
the Abram canon to the declaration, we can straightforward‐
ly reach the determination that Edgar County is a named in‐
sured.  
     This  reading  is  preferable  to  the  district  court’s  reading 
for two more reasons. First, the text indicating “Edgar Coun‐
ty  Sheriff’s  Department  &  Edgar  County”  are  both  Named 
Insureds  was  typed  into  this  particular  contract,  while  the 
definition clause comes from a preprinted form contract. To 
us, this indicates that the typed language—the language ac‐
tually  specific  to  this  contract—should  control,  and  indeed 
Illinois  has  the  sensible  canon  that  “[a]  typed  portion  of  a 
document prevails over a printed portion in determining the 
construction of a contract.” ETA Trust v. Recht, 574 N.E.2d 4, 
9  (Ill.  App.  Ct.  1991). Besides  being  sensible,  the  canon  also 
squares  with  the  policy  implicit  in  the  Illinois  Supreme 
Court’s  instruction  to  read  insurance  contracts  “liberally  in 
favor  of  the  insured”  and  “strictly  against  the  insurer  who 
drafted the policy.” Am. States Ins. Co., 687 N.E.2d at 75.  
     The  second  reason  we  interpret  Edgar  County  to  be  a 
Named Insured is that not doing so reads the phrase “& Ed‐
gar County” completely out of the declaration, and this runs 
against  the  plain  text  of  the  contract.  Illinois  case  law  does 
not support reading language out of an insurance policy; in 
fact, it supports giving language contained within the policy 
its  “plain  and  ordinary  meaning.”  McKinney,  722  N.E.2d  at 
1127.  And  we  agree  with  National  Casualty’s  assertion  that 
“to accept the district court’s interpretation,” we would have 
to stand by the assertion that “White Mountains specifically 
listed Edgar County by name under the heading ‘Named In‐
sured’  for no reason  at  all. No conceivable reason  exists  for 
No. 11‐3158                                                          17 

listing Edgar County as a Named Insured if Edgar County is 
not,  in  fact,  a  Named  Insured.”  (Appellee’s  Br.  22‐23.)  At 
worst, this is a contractual ambiguity to be construed against 
White Mountains. See id.  
    White Mountains asserts as a secondary argument that it 
is not responsible for Edgar County’s defense costs because 
Edgar  County’s  liability  is  not  due  to  an  occurrence  that 
triggered  coverage.  It  makes  this  assertion  on  the  basis  of 
our  decision  in  McFatridge  I,  specifically  our  analysis  of  the 
Scottsdale  law  enforcement  policy  in  that  case.  There,  we 
held  that  Scottsdale’s  law  enforcement  policy  did  not  pro‐
vide  coverage  for  McFatridge  or  Edgar  County  because  the 
policy  contained  language  limiting  coverage  to  when  “trig‐
gering”  events  occurred  as  well  as  other  language  limiting 
coverage to liability arising out of the law enforcement activ‐
ities  of  the  sheriff’s  department.  McFatridge  I,  604  F.3d  at 
339–41.  
    White Mountains’ policy, too, is a law enforcement poli‐
cy. But for reasons known best to White Mountains, the 1986 
policy contains language that is quite a bit broader than the 
language  in  the  Scottsdale  law  enforcement  policy.  Where 
Scottsdale  specifies  that  it  will  pay  all  sums  “which  the  in‐
sured  shall  become  legally  obligated  to  pay  …  because  of 
wrongful acts … caused by an occurrence and arising out of the 
performance  of  the  insured’s  duties  to  provide  law  enforcement,” 
McFatridge I, 604 F.3d at 339 (second emphasis added), White 
Mountains agrees to “pay on behalf of the Insured all sums 
which the Insured shall become legally obliged to pay … be‐
cause of wrongful acts arising out of Law Enforcement activities 
…  .”  (S.A.  139)  (emphasis  added.)  In  other  words,  the  lan‐
guage provides support for a reading that the policy covers 
18                                                         No. 11‐3158 

not just the wrongful acts of Edgar County and the sheriff’s 
department, but also the wrongful acts of others. Unlike the 
Scottsdale policy in McFatridge I, this language could validly 
be read to provide coverage for “all law enforcement activity 
simply  by  virtue  of  its  taking  place  within  Edgar  County.” 
McFatridge  I,  604  F.3d  at  340.  Certainly,  this  is  not  the  only 
reading that the policy affords; but Illinois law requires that 
we  err  on  the  side  of  interpreting  the  policy  strictly  against 
White Mountains in cases of ambiguity.  
     The more compelling argument distinguishing the White 
Mountains  policy  from  the  Scottsdale  policy  is  that  the 
Scottsdale policy is an “occurrence”‐based policy, McFatridge 
I,  604  F.3d  at  345,  while  the  White  Mountains  policy  is  not 
occurrence‐based, and instead provides professional liability 
coverage  for  claims  arising  out  of  “wrongful  acts.”  (S.A. 
139.) By its terms, it does not require an “occurrence” or “ac‐
cident”  to  trigger  coverage.  “Occurrence”  and  “wrongful 
act”  have  distinct  definitions  under  the  White  Mountains 
policy, and the policy declaration makes clear that it will pay 
for Edgar County’s and the sheriff department’s obligations 
resulting  from  “wrongful  acts  arising  out  of  Law  Enforce‐
ment  activities.”  (S.A.  139.)  Steidl’s  and  Whitlock’s  claims 
against McFatridge arise out of covered “wrongful acts”: the 
policy  explicitly  covers  claims  for  false  arrest,  false  impris‐
onment, malicious prosecution, and deprivation of rights.  
    For  these  reasons,  we  conclude  that  Edgar  County  is 
clearly  insured  by  White  Mountains  under  the  1986  policy. 
We turn to the question of whether McFatridge is covered. 
       
       
No. 11‐3158                                                         19 

       (b) McFatridge  
   McFatridge  is  an  elected  state  official.  McFatridge  I,  604 
F.3d at 341 (“McFatridge is not an employee of the sheriff’s 
department  or  the  county  …  .  The  best  characterization  of 
the state’s attorney is that he is a state constitutional official 
with jurisdiction in the county in which he is elected.”) (em‐
phasis  omitted);  Madigan,  989  N.E.2d  at  171  (describing 
McFatridge as an “elected state official”). As applied to him, 
subsection  (C)  of  the  definition  of  “Insured”  could  be  read 
two ways:  
       1. “elected … officials … of the political sub‐
          division …” 
           or 
       2. “elected … officials … or units of the politi‐
          cal subdivision …” 
     Under  the  first,  we  do  not  think  McFatridge  would  be 
covered, as he is a state elected official and not an elected of‐
ficial  of  Edgar  County—although  we  suppose  that  would 
hinge on the level of generality at which one defines the “po‐
litical subdivision” in which Edgar County is located. Under 
the  second,  McFatridge—as  an  elected  official—would  be 
covered by the policy. But we need not determine which of 
the  readings  is  correct,  as  both  readings  are  plausible.  “[I]f 
the  terms  [of  a  policy]  are  susceptible  to  more  than  one 
meaning,  they  are  considered  ambiguous  and  will  be  con‐
strued  strictly  against  the  insurer  who  drafted  the  policy.” 
McKinney,  722  N.E.2d  1127.  For  this  reason,  we  easily  con‐
clude  that  White  Mountains  owes  McFatridge  the  duty  of 
representation under the 1986 policy.  
    
20                                                     No. 11‐3158 

                                   III 
     Having  determined  that  White  Mountains  owes  Edgar 
County  and  McFatridge  the  duty  of  representation,  we  re‐
view the district court’s finding that White Mountains must 
reimburse  National  Casualty  for  all  defense  fees  and  costs 
expended  since  White  Mountains  was  on  notice  of  the  un‐
derlying claims. To recover under a theory of unjust enrich‐
ment, National Casualty “must show that defendant [White 
Mountains]  voluntarily  accepted  a  benefit  which  would  be 
inequitable for [it] to retain without payment.” People ex rel. 
Hartigan v. E & E Hauling, Inc., 607 N.E.2d 165, 177 (Ill. 1992). 
Under  Illinois  law,  “[t]he  theory  of  unjust  enrichment  is 
based  on  a  contract  implied  in  law…  .  Because  unjust  en‐
richment  is  based  on  an  implied  contract,  ‘where  there  is  a 
specific  contract  which  governs  the  relationship  of  the  par‐
ties,  the  doctrine  of  unjust  enrichment  has  no  application.’” 
Id.  (quoting  La  Throp  v.  Bell  Fed.  Savs.  &  Loan  Ass’n,  370 
N.E.2d  188,  195  (Ill.  1977)).  Here,  the  dispute  involves  two 
independent  insurance  companies  with  two  independent 
policies.  National  Casualty  and  White  Mountains  never  en‐
tered into a contract with each other regarding the insurance 
coverage  of  either  Edgar  County  or  McFatridge.  This  case 
presents  an  appropriate  situation  for  National  Casualty  to 
invoke this equitable doctrine. 
    In March 2008, when Edgar County and McFatridge first 
made  a  claim  for  their  defense  costs  under  the  1986  policy, 
White Mountains’ predecessor, Folksamerica, agreed to con‐
tribute to McFatridge’s defense under a reservation of rights 
but  flatly  refused  to  contribute  to  Edgar  County’s  defense 
costs.  By  June  2010,  White  Mountains  had  fully  withdrawn 
from  the  limited  contributions  it  was  making  to 
No. 11‐3158                                                        21 

McFatridge’s defense costs—and still persisted in its refusal 
to contribute to Edgar County’s defense costs. White Moun‐
tains never paid any of Edgar County’s defense costs, and it 
only  paid  some  of  McFatridge’s  defense  costs.  Meanwhile, 
instead  of  fulfilling  its  own  obligations  to  McFatridge  and 
Edgar County, White Mountains allowed National Casualty 
to foot the bill for McFatridge’s and Edgar County’s defense 
costs.  National  Casualty  continued  to  pay  these  defense 
costs  under  a  reservation  of  rights  until  our  court  declared 
National Casualty not liable for these costs under the terms 
of its 1989 policy in McFatridge I, 604 F.3d at 345. 
    White Mountains has contributed an insufficient amount 
toward  McFatridge’s  and  Edgar  County’s  defense  costs  de‐
spite  being  liable  for  these  costs.  Since  White  Mountains  is 
liable  for  these  defense  costs,  but  National  Casualty  is  not, 
National Casualty’s contributions to the defense costs before 
the McFatridge I decision constitute a benefit to White Moun‐
tains.  National  Casualty  made  clear  from  the  start  that  its 
contributions  to  McFatridge’s  and  Edgar  County’s  defense 
costs were made under a reservation of rights until its legal 
duties  were  clarified  under  the  McFatridge  I  declaratory 
judgment action, so National Casualty never waived its right 
to recoup its contributions. See Standard Mut. Ins. Co. v. Lay, 
989 N.E.2d 591, 596 (Ill. 2013) (holding that “when the insur‐
er takes the position that the policy does not cover the com‐
plaint, the insurer must: (1) defend the suit under a reserva‐
tion of rights; or (2) seek a declaratory judgment that there is 
no coverage. If the insurer fails to take either of these actions, 
it will be estopped from later raising policy defenses to cov‐
erage”).  National  Casualty  has  gone  above  and  beyond  its 
legal  obligations;  White  Mountains  has  fallen  short.  See 
Maxum Indem. Co. v. Eclipse Mfg. Co., 848 F. Supp. 2d 871, 884 
22                                                        No. 11‐3158 

(N.D. Ill. 2012) (noting that Illinois “law encourages insurers 
to [defend under a reservation of rights] when faced with a 
situation of debatable coverage”).  
    As a result, we agree with the district court that it would 
be inequitable for White Mountains to benefit from National 
Casualty’s  attempt  to  do  the  right  thing,  especially  since 
White Mountains did not do the right thing in a situation of 
questionable  coverage  and  contribute  to  the  defense  costs 
under  a  reservation  of  rights.  White  Mountains  is  liable  for 
the defense costs of McFatridge and Edgar County as found 
by  the  district  court.  National  Casualty  is  not  liable  for  the 
defense  costs  under  McFatridge  I,  604  F.3d  at  345.  We  also 
note  that  there  appear  to  be  no  other  parties  liable  for 
McFatridge’s and Edgar County’s defense costs. McFatridge 
had previously claimed that the State of Illinois was also re‐
sponsible for  his  defense costs, but  as  noted earlier, the Illi‐
nois  Supreme  Court  has  recently  clarified  that  the  State  is 
not liable for these costs. Madigan, 989 N.E.2d at 173. There‐
fore,  White  Mountains  alone  was  unjustly  enriched  by  Na‐
tional  Casualty’s  expenditures  on  McFatridge’s  and  Edgar 
County’s  defense  costs,  and  White  Mountains  must  reim‐
burse National Casualty for these expenditures. 
                                    IV 
   For these reasons, we AFFIRM the judgment of the district 
court.